Citation Nr: 1638454	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-27 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for bilateral vision impairment.

4. Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

5. Entitlement to an initial compensable rating for residuals of a deviated nasal septum.

6. Entitlement to an initial compensable rating for bilateral hearing loss.

7. Entitlement to an initial rating in excess 50 percent for bilateral pes planus and plantar fasciitis with plantar fibromatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the RO.

The Veteran has expressed disagreement with a June 2015 rating determination of the Agency of Original Jurisdiction (AOJ) that, in pertinent part, denied a claim for service connection for an acquired psychiatric disorder, to include depression and anxiety disorder. The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  The Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The left knee disability had onset during the Veteran's period of service.

2. The right knee disability had onset during the Veteran's period of service.

3. The Veteran is diagnosed with refractive errors of the eyes, a congenital or developmental disorder.

4. The Veteran does not have carpal tunnel syndrome of the right upper extremity.

5. At most, the Veteran's residuals of deviated nasal septum are manifested by partial (but less than 50 percent) obstruction of the nasal passages.

6. The October 2008 VA examination reflected Level II hearing for the right ear and Level II hearing for the left ear.

7. The December 2011 private audiometry examination reflected Level II hearing for the right ear and Level II hearing for the left ear.

8. The September 2014 VA examination reflected Level II hearing for the right ear and Level I hearing for the left ear.

9. The Veteran's bilateral pes planus and plantar fasciitis with plantar fibromatosis is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation and is not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability are met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a right knee disability are met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for bilateral vision impairment are not met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for carpal tunnel syndrome of the right upper extremity are not met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for the assignment of a compensable rating for the service-connected residuals of a deviated nasal septum are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 including Diagnostic Code 6505, 6522 (2015).

6. The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2015).

7. The criteria for a rating in excess of 50 percent for the service-connected bilateral pes planus and plantar fasciitis with plantar fibromatosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 4.118 including Diagnostic Code 5276, 7819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in September 2008. The claims were last adjudicated in December 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating and service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals who conducted thorough examinations, and reported findings pertinent to the rating criteria. With regard to the service connection claims, the examinations and the medical opinions obtained are adequate to evaluate the claims for service connection for bilateral knee disabilities, bilateral vision impairment and right upper extremity carpal tunnel syndrome as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's claims for service connection were received in August 2008. He contends that his bilateral knee disability, vision impairment and carpal tunnel syndrome onset during his period of service. 

Service treatment records reflect that the Veteran wore prescription eyewear (see November 1988 eyewear prescription record). A December 1998 optometric examination record documents that the Veteran had hyperopia (farsighted) in both eyes. Otherwise, his ocular health was good. An October 1999 optometric examination record reflects that the Veteran had simple hyperopia in the right eye and compound hyperopic astigmatism in the left eye. Otherwise, his ocular health was normal. 

The January 2008 Report of Medical Assessment documents the Veteran's report that he injured his left knee shoveling snow in 2006. The Veteran also reported that sustained an injury to his knees during active duty but did not seek medical care. In the January 2008 Report of Medical Assessment, the Veteran also had subjective complaints of pain in his bilateral knees and wrists. 

The September 2008 Report of VA eye examination reflects the Veteran's complaint that his distance and near vision progressively declined during his period of service. On examination, the diagnoses were hyperopia and presbyopia. The ophthalmologist noted there was no associated visual impairment with proper spectacle correction in place. The ophthalmologist explained that refractive error was primarily genetic and observed that certain traumatic injuries can alter refractive error. However, the Veteran had no such history of traumatic injury.

The October 2008 Report of VA general medical examination documents the Veteran's complaint of bilateral knee pain and stiffness in the morning that improved with time and activity. He also reported bilateral knee pain with damp and cold weather and with running. The pain was located in the posterior and anterior knee. He denied injury or surgery. On examination, the diagnosis was bilateral patellofemoral syndrome. The examiner opined that the bilateral patellofemoral syndrome at least as likely as not had onset in service. Acknowledging that there were no complaints of bilateral knee pain in the service treatment records, the examiner explained nonetheless that the nature of patellofemoral syndrome would support the development of the condition at least within the past year.

The October 2008 Report of VA examination also documents the Veteran's complaint of bilateral carpal tunnel syndrome. He reported the onset of occasional bilateral third and fourth finger numbness into the forearm approximately 3 years earlier. He complained that he had third and fourth finger numbness approximately once per week. Objective examination was normal.

The December 2011 Report of VA examination documents diagnoses of bilateral knee arthralgias and left-sided carpal tunnel syndrome. There was no evidence of carpal tunnel syndrome on the right. With regard the bilateral knee arthralgias, the examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event or illness because the Veteran did not have degenerative joint disease {(DJD) or arthritis}.

The September 2014 Report of VA examination reflects the Veteran's complaint that he injured his left knee shoveling snow at home in 2006. He reported that he was seen once at local emergency room (ER) with no follow up (f/u). He stated his left knee was sore for a few months. He complained of aches in the posterior aspect of both knees mostly when he climbed stairs. He reported that he was a drill instructor his last 5 years on active duty service and did much running without any knee complaints. Objective examination of the knees was normal. The examiner commented that specific diagnosis of the Veteran's knee complaints could not be rendered but the history was not suggestive of patellofemoral syndrome. The examiner explained that patellofemoral syndrome manifests as anterior knee pain. On this examination, the Veteran complained of posterior knee pain. The examiner commented that the fact that the Veteran experienced no symptoms in his knees his last 5 years of service would lead to the conclusion that any left knee injury sustained in 2006 resolved. Thus, the examiner concluded that the Veteran did not have any current knee disorder related to his period of service.

The Board has considered the September 2014 VA opinion in which the examiner observed that the Veteran's knee complaints were not suggestive of patellofemoral syndrome because patellofemoral syndrome manifests as anterior knee pain and the Veteran complained of posterior knee pain. Thus, the examiner concluded that the Veteran did not have any current knee disorder related to his period of service. However, the service treatment records document the Veteran's report that he suffered injury to his knees during active duty but did not seek medical care and that he had subjective complaints of pain in his bilateral knees.

Further, the October 2008 Report of VA general medical examination documents the Veteran's complaint of bilateral knee pain located in the posterior and anterior knee. The diagnosis was bilateral patellofemoral syndrome and the examiner opined that it at least as likely as not had onset in service, explaining that despite lack of documentation of specific complaints in the service treatment records, the nature of patellofemoral syndrome would support the development of the condition at least within the past year.

Thus, there was a diagnosis of patellofemoral syndrome during the appeal period. McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). In addition, the VA examiner opined that the patellofemoral syndrome as likely as not onset during service. Accordingly, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current left and right knee disabilities that had their clinical onset during his period of service. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for left and right knee disabilities is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

The claim of service connection for carpal tunnel syndrome of the right upper extremity will be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that despite complaints of third and fourth finger numbness with radiation into the forearm, the Veteran does not currently have carpal tunnel syndrome of the right upper extremity. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regarding the hyperopia and presbyopia, refractive errors are not diseases or injuries within the meaning of applicable legislation (see 38 C.F.R. § 3.303 (c)), therefore service connection for bilateral vision impairment is not warranted.

The only other evidence supporting this claim are the various general lay assertions. The Veteran is competent to state that he experienced third and fourth finger numbness with radiation into the forearm and had impairments in vision. However, he is a lay person and is not competent to establish that he has current carpal tunnel syndrome of the right upper extremity or a bilateral visual disability other than refractive error. The Veteran is not competent to diagnose any current carpal tunnel syndrome of the right upper extremity or visual disability or its cause. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The claims of entitlement to service connection for carpal tunnel syndrome of the right upper extremity and bilateral vision impairment must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the right knee and left knee disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Residuals of deviated nasal septum

The Veteran alleges that his residuals of deviated nasal septum disability meets the criteria for a compensable rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit and the appeal will be denied. 

The rating for the Veteran's residuals of deviated nasal septum including rhinitis has been assigned pursuant to diagnostic code (DC) 6502-6522. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".

Under DC 6502, a compensable, 10 percent rating is assigned for deviation of the nasal septum with 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.

Under DC 6522, a compensable, 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side. A 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  

The October 2008 report of VA examination reflects the Veteran's complaint of difficulty breathing through his nose. Physical examination showed there was deviation of the septum. There was 10 percent obstruction of the left nostril and no obstruction (zero percent) of the right nostril. There were no polyps. There was no permanent hypertrophy of turbinates from bacterial rhinitis. Rhinoscleroma was not present. There was no tissue loss, scarring or deformity of the nose. There was no evidence of Wegener's Granulomatosis or Granulomatous infection. 

The December 2011 report of VA examination reflects the Veteran's complaint of a stuffy nose and occasional difficulty breathing through his nose. Physical examination showed there was deviation of the septum. There was no sign of nasal obstruction and nasal polyps were not present. There was no permanent hypertrophy of turbinates from bacterial rhinitis. Rhinoscleroma was not present. There was no tissue loss, scarring or deformity of the nose. There was no evidence of Wegener's Granulomatosis or Granulomatous infection. The Veteran was a police administrator and had not lost any time from work in the past year. His residuals of deviated nasal septum had no significant effect on his occupational functioning. 

The September 2014 report of examination reflects the Veteran's rhinitis was manifested by permanent hypertrophy of the nasal turbinates. Greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction of the nasal passage on one side and nasal polyps were not demonstrated. The Veteran did not have any Granulomatous disorder. He did not have at least 50 percent obstruction of the nasal passages on both sides or complete obstruction of the nasal passage on one side attributable to his residuals of deviated septum. The physician commented that the Veteran had partial nasal obstruction from a deviated nasal septum and turbinate hypertrophy most likely due to his nasal injury of the past. 

The April 2015 report of VA examination reflects the Veteran's complaint of obstructive nasal symptoms since his period of service. There was no evidence of greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction of the nasal passage on one side, permanent hypertrophy of the nasal turbinates or nasal polyps (attributable to his rhinitis). The Veteran did not have any Granulomatous disorder. He did not have at least 50 percent obstruction of the nasal passages on both sides or complete obstruction of the nasal passage on one side attributable to his residuals of deviated septum. The Veteran's residuals of deviated nasal septum did not impact his ability to work. 

The criteria have not been met for a compensable rating. The evidence does not reflect that the Veteran's residuals of deviated nasal septum resulted at least 50 percent obstruction of the nasal passages on both sides or complete obstruction of the nasal passage on one side or greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction of the nasal passage on one side (without polyps). Rather, the evidence at most shows that the Veteran had partial nasal obstruction and at no time did he have polyps.  

There was no bacterial rhinitis and Rhinoscleroma was not present. There was no tissue loss, scarring or deformity of the nose. There was no evidence of Wegener's Granulomatosis or Granulomatous infection; thus, a compensable rating under Diagnostic Codes 6523 and 6524 are not warranted. He does not have a disability of the larynx or pharynx; thus, a compensable rating is not warranted under diagnostic criteria contemplating larynx or pharynx conditions. The Veteran is separately rated for sinusitis and has not appealed the rating assigned for his sinusitis. For these reasons, the Board finds that the non-compensable rating adequately contemplates the manifestations of the Veteran's residuals of deviated nasal septum.  

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his residuals of deviated nasal septum do not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Veteran is competent to report that he has nasal passage obstruction. However, the examinations disclosing that he did not have nasal passage obstruction warranting a higher rating, prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. The Veteran has not provided evidence suggestive of disability of a greater severity to warrant higher ratings. The preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of a compensable rating for the bilateral hearing loss and the appeal will be denied. 

On October 2008 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
30
45
Left
15
30
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the October 2008 audiometric evaluation results in designation of Level II hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On December 2011 private audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
20
50
55
Left
25
35
60
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the December 2011 private audiometric evaluation results in designation of Level II hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

On September 2014 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
25
60
60
Left
35
55
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the September 2014 audiometric evaluation results in designation of Level II hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.
  
The Board has considered the lay evidence. However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The Veteran's assertions as to the severity of his bilateral hearing loss are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also consider the impact his hearing loss had on his ordinary conditions of life including his ability to work, namely that he experienced an echo sensation in his left ear and other people complained that he did not hear him and that they would have to repeat things for him. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 



Bilateral pes planus/Plantar Fasciitis with Plantar Fibromatosis

The Veteran alleges that his bilateral pes planus and plantar fasciitis with plantar fibromatosis meets the criteria for a rating in excess of 50 percent. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit and the appeal will be denied. 

The rating for the Veteran's bilateral pes planus and plantar fasciitis with plantar fibromatosis has been assigned pursuant to diagnostic code (DC) 7819-5276. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".

Under DC 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck; scars; or, impairment of function.

Under DC 5276, a 50 percent rating is the maximum rating for bilateral acquired flatfoot (pes planus).

In the appealed December 2008 rating decision, the RO granted service connection for bilateral pes planus with fibromatosis and onychomycosis and assigned a 10 percent rating effective May 1, 2008 (the day following the Veteran's separation from service). In an October 2011 rating decision, the RO increased the rating for the bilateral pes planus with fibromatosis and onychomycosis to include swelling and numbness to 30, effective on December 17, 2009. In a December 2014 rating decision, the RO increased the rating for the bilateral pes planus and plantar fasciitis with fibromatosis to 50, effective on May 1, 2008. A separate noncompensable rating was assigned for the onychomycosis and tinea pedis effective from May 1, 2008. The Veteran has not separately appealed the rating assigned for the onychomycosis and tinea pedis. Therefore, that issue is not before the Board on appeal at this time. 

The October 2008 report of VA examination documents the Veteran's report of marble like growths on the bottom of his feet that were painful and tender. He stated that he had been prescribed orthotics that he used frequently; however, the orthotics were not very helpful. He reported that he tried to walk on the lateral edges of his feet to decrease the pain. He complained of pain, swelling, fatigability, weakness and lack of endurance of the feet bilaterally. The pain was felt on the plantar aspect of his feet. Swelling, fatigability, weakness and lack of endurance were experienced throughout the entire feet. There was no history of foot related hospitalization or surgery. Functionally, the Veteran was able to stand longer than one minute but less than three hours and was able to walk a quarter mile. 

Physical examination showed no evidence of painful motion, swelling, instability or weakness of the feet. There was evidence of tenderness of the plantar aspect and abnormal weight-bearing (manifested by callosities and unusual shoe wear pattern). There was evidence of skin or vascular foot abnormality on the left foot but not on the right. There was no malalignment of the forefoot or midfoot or pronation in the feet bilaterally. There were 3 lesions on the plantar aspect and a thickened and discolored great toe of the left foot; there were 2 lesions (white and scaly) and a thickened and discolored great toe on the right foot. The Veteran's bilateral foot disability had no significant effects on his general occupational functioning; however, the Veteran aspired to be a police officer but painful feet secondary to his fibromatosis prevented this. He had not lost any time from work in the past year due to his bilateral foot disability.

The April 2011 report of VA examination documents the Veteran's report nodules on his that caused pain. The Veteran had opted not to have surgery on his feet because of possible complications and time off from work was not possible. He had been prescribed custom shoes and orthotics but got no relief (i.e., neither the custom shoes nor orthotics relieved the foot pain). He complained of chronic pain and frequent spasms of pain. He was forced to walk on the outside of his feet due to the fibromas in the medial portion of his feet. He complained of pain, swelling, fatigability, weakness and lack of endurance on plantar aspect of the feet bilaterally. There was no history of foot related hospitalization or surgery. Functionally, the Veteran was able to stand approximately 15 to 30 minutes at a time and was able to walk a quarter mile but less than one mile. 

Physical examination showed no evidence of swelling, instability or weakness of the feet. There was evidence of painful motion, tenderness of the plantar aspect where the Veteran had numerous fibromas and abnormal weight-bearing (manifested by callosities, skin break down and unusual shoe wear pattern). Onychomycosis, tinea pedis and decreased sensation to light and sharp touch in the feet was also documented. The Veteran's bilateral foot disability had significant effects on his general occupational functioning because he had decreased mobility. He had lost 2 weeks of time from work in the past year due to his bilateral foot disability.

The September 2014 report of VA examination reflects that reported symptoms and physical examination remained wholly unchanged from previous reports. A flatfoot disability benefits questionnaire completed by the Veteran's physician reflects that the Veteran wore supportive shoes and inserts daily for his bilateral foot pain. He experienced the pain in the plantar surfaces of his feet with ambulation and prolonged standing. Signs and symptoms of his bilateral foot disability included pain on use, pain on manipulation, swelling, extreme tenderness of plantar surfaces of the feet, decreased longitudinal arch height on weight-bearing, marked pronation, inward bowing of the Achilles tendon and inward displacement and severe spasm of the Achilles tendon. The Veteran had plantar fibromas in the medial aspect of both feet that were painful on ambulation and palpation. The physician indicated that the Veteran's bilateral foot disability impacted his ability to work in that the Veteran may experience pain and discomfort during work under his feet. 

Here, the Veteran is in receipt of the maximum rating assignable for his bilateral pes planus and higher ratings may not be assigned by analogy pursuant to other diagnostic criteria. See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"). Further, as discussed below, a rating in excess of 50 percent on an extraschedular basis is not warranted. For these reasons, the Board finds that the 50 percent rating adequately contemplate the manifestations of the Veteran's bilateral pes planus and plantar fasciitis with plantar fibromatosis. 

Extraschedular

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's residuals of a deviated nasal septum, bilateral hearing loss and bilateral pes planus disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's residuals of a deviated nasal septum is manifested by partial nasal obstruction; his hearing loss is manifested by difficulty hearing; and, his bilateral pes planus/plantar fasciitis with plantar fibromatosis is manifested by extreme tenderness of plantar surfaces of the feet, marked pronation, inward bowing of the Achilles tendon and inward displacement and severe spasm of the Achilles tendon that was not improved by orthopedic shoes or appliances. The degrees of impairment and symptoms are included in the criteria found in the rating schedule for the disabilities. Because the schedular rating criteria are adequate to rate the disabilities, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disabilities with the pertinent schedular criteria does not show that his service-connected residuals of a deviated nasal septum, bilateral hearing loss and bilateral pes planus/plantar fasciitis with plantar fibromatosis disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The partial nasal obstruction (residuals of a deviated nasal septum); difficulty hearing (bilateral hearing loss); and, extreme tenderness of plantar surfaces of the feet, marked pronation, inward bowing of the Achilles tendon and inward displacement and severe spasm of the Achilles tendon that was not improved by orthopedic shoes or appliances (bilateral pes planus/plantar fasciitis with plantar fibromatosis) of the Veteran's disabilities is specifically contemplated by the criteria discussed above, including the effect of the Veteran's disabilities on his occupation and daily life. In the absence of exceptional factors associated with the disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

 
ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for bilateral vision impairment is denied.

Service connection for carpal tunnel syndrome of the right upper extremity is denied.

An initial compensable rating for residuals of a deviated nasal septum is denied.

An initial compensable disability rating for service-connected bilateral hearing loss is denied.

An initial rating in excess 50 percent for bilateral pes planus and plantar fasciitis with plantar fibromatosis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


